In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-14-00237-CR


                            LITTLE JOE CORDERO, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 108th District Court
                                      Potter County, Texas
               Trial Court No. 66,970-E, Honorable Douglas Woodburn, Presiding

                                          April 14, 2015

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant, Little Joe Cordero, was indicted for the offense of possession of a

controlled substance, methamphetamine,1 enhanced by two prior felony convictions.2

Appellant entered a plea of guilty to the indicted offense and a plea of true to the

enhancement paragraphs without the benefit of any plea bargain. After hearing the

evidence on the question of punishment, the trial court assessed appellant’s


      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (c) (West 2010).
      2
          See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014).
punishment at 35 years’ incarceration in the Institutional Division of the Texas

Department of Criminal Justice. Appellant has appealed and we will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of his right to file a pro se response. Additionally, appellant’s counsel

has certified that he has provided appellant with a copy of the record to use in

preparation of a pro se response. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex.

Crim. App. 2014). Appellant has filed a pro se response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.




                                             2
Ohio App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.3


        We have reviewed the pro se response filed by appellant. Our review of this

response, leads to the conclusion that it does not present an arguable ground for

appeal. Specifically, we can find no support in the record before us that would support

the contentions set forth by appellant. See TEX. R. APP. P. 34.1; See Katman v. State,

923 S.W.2d 129, 132 (Tex. App.–Houston [1st Dist.] 1996, no pet.).


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                                           Mackey K. Hancock
                                                               Justice


Do not publish.




        3
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3